Citation Nr: 1531133	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  06-24 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left arm disorder, to include as secondary to the Veteran's service-connected diffuse lumbar disc disease and facet disease.


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974, and from September 1974 to September 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

A left arm disorder is not related to the Veteran's active military service or a service-connected disability.


CONCLUSION OF LAW

A left arm disorder was not incurred in or aggravated by the Veteran's active military service, nor is it due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the above-captioned claim, the RO's June 2005 letter to the Veteran contained the requisite notice.  Id.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

In addition, the duty to assist the Veteran has been satisfied.  The RO obtained the Veteran's service treatment records and all available VA treatment records.  See 38U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the claims file contains service personnel records dated 1971 through 1977, efforts to secure the Veteran's complete personnel records were apparently unsuccessful, and in July 2013, the RO advised the Veteran of such and issued a formal finding of unavailability with respect the Veteran's complete service personnel records.  Additionally, in a November 2012, the RO also sent the Veteran a VA form 21-4142 (Authorization and Consent to Release Information) and requested that the Veteran return the signed authorization for his private physician, Dr. R.; however, the Veteran did not respond.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a one-way street; if a veteran wishes help, he or she cannot passively wait for it in those circumstances where his or her own actions are essential in obtaining the putative evidence).  Accordingly, the Board is satisfied that VA has made reasonable efforts to obtain all relevant information from the Veteran's private treatment provider.  There is no indication that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran was provided a VA examination in November 2012.  As will be discussed in greater detail herein, the examiner reviewed the relevant evidence of record, considered the Veteran's statements, provided a thorough clinical evaluation, and rendered opinions addressing all of the salient questions presented by the Veteran's claim.  Thus, the Board finds that the Veteran has been provided an adequate VA examination for purposes of adjudicating the above-captioned claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

In May 2005, the Veteran filed a claim to reopen the issue of entitlement to service connection for a left arm disorder, which was previously denied in December 2003.  In an August 2005 rating decision, the RO denied reopening the Veteran's service connection claim for a left arm disorder.  In June 2010, the Board reopened the Veteran's service connection claim for a low back disorder and remanded it for further development.  Because the Veteran asserted that his left arm disorder was related to a low back injury, the Board found the two issues to be inextricably intertwined and remanded the above-captioned claim for contemporaneous adjudication.  In a November 2011 supplemental statement of the case, the RO denied service connection for a low back disorder and denied to reopen the Veteran's service connection claim for a left arm disorder.  

In November 2012, the Board reopened the Veteran's service connection claim for a left arm disorder and remanded it for further development.  Specifically, the Board directed the RO to attempt to obtain the above-referenced private treatment records from Dr. R. and contact the Veteran to provide more details concerning any medical treatment following an alleged in-service motor vehicle accident.  While in remand status, the RO requested the above-referenced information from the Veteran; however, the Veteran did not respond.  

In the November 2012 remand, the Board also directed the RO to provide the Veteran with a VA examination.  Specifically, the Board requested opinions as to: (a) whether a "low back disability, left arm disability, or bilateral leg disability" was related to a disease or injury in service; (b) whether a "low back disability, left arm disability, or bilateral leg disability" was caused or aggravated by the Veteran's service-connected pes planus; and (c) whether a left arm disability or bilateral leg disability was caused or aggravated by a current low back disability.  In November 2012, the Veteran underwent a VA examination.  With respect to the above-captioned claim, the examiner provided opinions as to whether a current left arm disorder was related in-service lacerations to the Veteran's arm and as to whether a left arm disorder was related to a low back disability, as these were the only claims raised by the Veteran.  Although the remand directives instructed the examiner to opine on whether a "low back disability, left arm disability, or bilateral leg disability" was caused or aggravated by the Veteran's service-connected pes planus, the examiner provided an opinion only as to whether a low back disability was related to the Veteran's service-connected pes planus.  The Veteran has never asserted, and there is otherwise no indication from the record, that a left arm disability may be associated with his service-connected pes planus.  Accordingly, the Board finds that the November 2012 VA examination is sufficient to satisfy VA's duty to assist.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (noting that generally, a VA examination is only necessary when there is: (1) evidence of a current disability, (2) evidence of an in-service event, injury, or disease, and (3) an indication that the disability may be associated with the veteran's service or another service-connected disability).  In a February 2013 supplemental statement of the case, the RO denied service connection for a left arm disorder.

In May 2013, the Board again remanded the above-captioned claim for further development.  Specifically, the Board directed the RO to verify the Veteran's service for the period prior to September 1974, request the Veteran's service personnel records, and request any service treatment records not already associated with the Veteran's claims file.  The Board also directed the RO to send the Veteran's claims file to the November 2012 VA examiner and ask whether any new evidence altered the opinion previously rendered, regardless of whether additional records were obtained.  While in remand status, the National Personnel Record Center (NPRC) confirmed that the Veteran had an additional period of active duty from June 1971 to June 1974.  As previously noted, the record contains service personnel records from 1971 through 1974; however, the RO issued a formal finding of unavailability with respect to the Veteran's complete service personnel records.  Additionally, a review of the Veteran's claims file reveals service treatment records dated June 1971 through September 1977.  There is no indication that there are additional service treatment records that have not been associated with the Veteran's claims file.  In July 2013, although additional records were not received, the RO nevertheless obtained a supplemental opinion from the November 2012 VA examiner, as ordered by the May 2013 remand directives.  In a July 2013 supplemental statement of the case, the RO confirmed the denial of service connection for a left arm disorder.

In June 2014, the Board granted service connection for diffuse lumbar disc disease and facet disease.  Because the Veteran asserted that his left arm disorder was related to his low back disability, the Board remanded the issue for re-adjudication by the RO.  In a February 2015 supplemental statement of the case, the RO confirmed the denial of service connection for a left arm disorder, and the case was returned to the Board for further appellate review.  Based on the foregoing, the Board finds that the RO substantially complied with the June 2010, November 2012, May 2013, and June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).

The evidence of record includes current diagnoses of bilateral carpal tunnel syndrome, bilateral upper extremity radiculopathy, and bilateral ulnar neuropathy.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

In the Veteran's December 2002 and May 2005 claims of entitlement to service connection for a left arm disorder, the Veteran indicated that he was seeking service connection for left arm numbness, secondary to a low back injury.  

In a December 2011 written statement, the Veteran indicated that while serving in Korea in August 1974, he was involved in a motor vehicle accident.  He stated that he "immediately felt injuries to [his] right foot, impacted by the brake pedal, leg and hip pain as well as arms and chest impacted by the broken steering wheel."  He also stated that "a growth upon [his] left upper arm at the shoulder, approximately the size [of] a lemon, is still there as well as numbness in [his] arms."  The Veteran further stated that "the Army did not assist in [his] numerous requests for the appropriate attention to [his] injuries and appropriate treatment."  The Veteran's statements are competent evidence as to factual matters of which he has first-hand knowledge, such as being involved in a motor vehicle accident.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005).  

To the extent that the Veteran relates his symptoms of left arm pain and numbness to service, his assertions are competent evidence as to the presence of observable symptoms, such as pain and numbness.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation).  However, the Board finds that attributing his symptoms during service to a particular diagnosis and/or opining on the etiology of a currently diagnosed left arm disorder is more suited to the realm of medical expertise rather than lay testimony.  See Id.  The evidence of record does not show that the Veteran has specialized training sufficient to render an opinion concerning diagnoses and causes of orthopedic and/or neurological disorders.  See Id.  Accordingly, the Veteran's lay testimony is not competent evidence of a diagnosis during service or as to the etiology of a currently diagnosed left arm disorder.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (holding that the Court of Appeals for Veterans Claims did not improperly discount lay evidence of a nexus where witnesses did not possess special training or expertise needed to establish medical causation).   

Service treatment records show no injuries resulting from a motor vehicle accident during service.  The only left arm injury noted in the Veteran's service treatment records is a laceration to the left arm sustained by a knife in August 1972.  The assessment was a superficial, tangential, partial skin thickness laceration to the surface of the left arm.  Twice in September 1972, the Veteran had the injury cleaned and dressed, and he was ordered to return to duty.  Reports of medical examinations performed in April 1974 and September 1974 indicate that the Veteran's upper extremities were normal.  An August 1977 report of medical examination also shows that the Veteran's upper extremities were normal upon discharge from active duty.

The record is silent for complaints of or treatment for a left arm disorder until March 2007.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the Board may consider and weigh the absence of contemporaneous medical evidence against the lay evidence of record in determining credibility); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that the passage of many years between separation from service and any medical complaints or documentation of a claimed disability weighs against a claim for service connection); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).  A March 2007 VA treatment record indicates that the Veteran reported stiffness in the neck and numbness and tingling in the left hand.  Imaging studies performed in April 2007 revealed multiple levels of disc osteophyte compressing the anterior thecal sac; moderate foraminal stenosis at C6-C7; and disc osteophyte flattening the anterior thecal sac and touching the anterior cord surface. 

An April 2010 VA treatment record indicates that the Veteran reported worsening neck pain radiating to the shoulders for past two months.  A May 2010 VA treatment record indicates that the Veteran had a diagnosis of degenerative joint disease and narrowing at C6-C7 and some foraminal encroachment.  It was noted that the Veteran had neck pain, which improved with therapy, but he continued to experience pain into his shoulder.  June 2010 imaging studies of the cervical spine revealed moderate central canal stenosis related to discogenic disease; mild retrolisthesis at C6-C7; mild to moderate central canal stenosis at C5-C6; and severe left neuroforaminal stenosis at C6-C7, with adjacent facet arthropathy.

In an August 2011 addendum to a report of a VA examination of the Veteran's lumbar spine, the examiner opined that the Veteran's left arm numbness was not related to any low back disability.  In support of this, the examiner provided the following rationale:

The nerves from the lumbar spine innervate the lower back, hips and legs.  There is no neural connection to the left arm.

A December 2011 private treatment record indicates that the Veteran complained on neck pain, with bilateral radicular symptoms, including numbness, tingling, and weakness in the arms.  The diagnoses included neck pain and radiculitis of the upper extremities.   

A February 2012 VA treatment record indicates that the Veteran complained of an increasingly enlarging lump on his left shoulder, pain in his right wrist, and pain and numbness in both hands.  The assessment was an enlarging lump on the left anterior shoulder, which was probably a lipoma, and mild bilateral carpal tunnel syndrome.   

During a November 2012 VA examination, the Veteran reported being involved in a motor vehicle accident in 1975.  He reported chronic lower back pain after the accident, but stated that he never sought medical attention for it.  With regard to a left arm disability, the Veteran reported chronic pain and tingling in both hands "for years," with some weakness, numbness, and difficulty holding objects, which was worse in the left arm.  The examiner noted that the record showed a diagnosis of cervical radiculitis from 2007 and a diagnosis of carpal tunnel syndrome from February 2012.  The Veteran also reported sustaining a superficial cut on the left medial epicondyle in 1973.  

A physical examination revealed no limitation of motion, but weakened movement in the left upper extremity after repetitive use.  Muscle strength testing was normal.  The examiner indicated that the Veteran had bilateral pain and numbness in the wrist and hands, with paresthesias in the medial left lower arm.  The diagnoses included bilateral carpal tunnel syndrome, bilateral ulnar neuropathy, and moderate central canal stenosis related to degenerative disc disease and mild retrolisthesis at C6-C7.  With regard to direct service connection, the examiner provided the following etiological opinion:

The knife wound was described as superficial and did not require any sutures and did not have any further medical problems noted in the record.  Also, the [electromyography] indicates problems in both lower . . . arms: ulnar neuropathies without axonal injury and carpal[,] which [would] not be consistent with a knife injury.

With regard to secondary service connection, the examiner opined that a left arm disability was "less likely than not" due to or the result of the Veteran's service-connected low back disability.  In support of this, the examiner provided the following rationale:

Imaging and exam[ination] indicate a radiculopathy or carpal tunnel syndrome which arise from the neck and the wrist.  There is no neural connection between the upper extremities and the lower back.  

In January 2015, the Veteran underwent a VA examination to assess the severity of his service-connected low back disability.  During the examination, the Veteran reported injuring his shoulder in a motor vehicle accident during service.  He also reported intermittent left upper extremity numbness, tingling, and weakness, for which he was prescribed Gabapentin.  The examination report indicates that the Veteran had mild upper extremity pain, numbness, and paresthesias and/or dysesthesias.  A physical examination revealed normal upper extremity muscle strength and reflexes.  A sensory examination revealed decreased sensation in the left hand/fingers.  The examiner noted mild incomplete paralysis of the left upper radicular group.  

With respect to direct service connection, a review of the record reveals no evidence linking a current left arm disorder to the Veteran's active duty.   Although the Veteran's representative asserted in a June 2010 appellate brief that the Veteran "reports persistent symptoms of numbness in his left arm and attributes it to service," the record shows that the Veteran himself has never related his symptoms of left arm pain and numbness to service.  Notably, when the Veteran described the alleged in-service motor vehicle accident during the November 2012 VA examination, he reported chronic lower back pain continuously since; however, he did not report symptoms related to his left arm.  Although the Veteran did not expressly deny experiencing left arm symptoms continuously since the in-service accident, the Board finds that it is reasonable to conclude that when describing persistent symptoms following a motor vehicle accident, one would likely report symptoms of left arm pain and/or numbness during a physical evaluation conducted specifically to determine the etiology of a left arm disorder.  See, e.g. Kahana v. Shinseki, 24 Vet. App. 428 (2011) (Lance, J., Concurring) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  Likewise, although the Veteran reported during the January 2015 VA examination that he injured his shoulder in the motor vehicle accident, he again did not relate his current symptoms of upper extremity pain and numbness to the in-service accident.  The Board also notes that service connection for a left shoulder disorder was denied in October 2010, and the Veteran did not appeal that decision.  Furthermore, post-service medical evidence does not show that the Veteran ever related his symptoms of left arm pain and numbness to service.  

Although the Veteran mentioned the in-service laceration to his left arm during the November 2012 VA examination, the record does not indicate that he related his current symptoms of upper extremity pain and numbness to the time of that injury.  This is consistent with the Veteran's service treatment records, which show no complaints of pain or treatment related to the laceration after September 1972.  In-service medical examinations performed in April 1974, September 1974, and August 1977 indicate that the Veteran's upper extremities were normal.  Moreover, the November 2012 VA examiner opined that the Veteran's current left arm symptoms were not consistent with a knife injury.  Accordingly, service connection for a left arm disorder is not warranted on a direct basis.

With respect to secondary service connection, the Veteran asserts that his current left arm disability was caused by his service-connected low back disability.  As previously noted, service connection is currently in effect for diffuse lumbar disc disease and facet disease.  However, a review of the record reveals no medical evidence linking a current left arm disorder to the Veteran's diffuse lumbar disc disease and facet disease or any other service-connected disability.  The November 2011 and October 2012 VA examiners both opined that the Veteran's left arm disorder was not related to his low back disability, as there is no neural connection between the upper extremities and the lower back.  Furthermore, all of the medical evidence of record indicates that the Veteran's left arm symptoms are attributable to carpal tunnel syndrome and radiculopathy caused by a cervical spine disorder.  Service connection is not in effect for either of these disorders.  Accordingly, service connection for a left arm disability is not warranted on a secondary basis. 

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As there is no medical evidence of record indicating that a left arm disorder was incurred in, due to, or aggravated by the Veteran's active duty or a service-connected disability, service connection for a left arm disorder is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for a left arm disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


